DETAILED ACTION
This office action is in response to the amendment filed on 10/03/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Choosing the boost with Boost with Bypass or Pass Through (Herein Yu).
	Regarding Claim 3, Yu discloses (Figures 1-2) a power conversion system (Fig. 1), comprising: a power converter (Boost) configured to receive an input voltage and generate an output 5voltage (Vin and Vout); a bypass switch (BYP) arranged in parallel with the power converter and arranged to couple the input voltage to the output voltage when the bypass switch is activated; and a control circuit (controlling the switches) configured to control the power converter and the bypass switch based on the input voltage and the output voltage (See page 2 number 2) and  disable the power converter and activate the bypass switch (bypass mode) if the output voltage is less than the input voltage for at least a predetermined period of time (e.g. 8 microseconds; See page 2 number 2 and Figure 2). (For example: Pages 1-3 and 6)   
	Regarding Claims 4 and 12, Yu discloses (Figures 1-2)  wherein the control circuit (controlling the switches) is 20further configured to disable the power converter and activate the bypass switch (Bypass mode) if the output voltage is greater than a defined hysteretic control voltage (Figure 2, around 3.47V) for regulating the output voltage.  (For example: Pages 1-3 and 6)
	Regarding Claim 11, Yu discloses (Figures 1-2) a method in a power conversion system (Fig. 1), comprising a power converter (Boost) configured to receive an input voltage and generate an output voltage (Vin and Vout) and a bypass switch arranged in parallel with the power converter and arranged to couple the input voltage to the output voltage when the bypass switch is activated (Bypass mode), the method comprising: controlling the power converter and the bypass switch based on the output voltage (See page 2 number 2) and disabling the power converter and activating the bypass switch (bypass mode) if the output voltage is less than the input voltage for at least a predetermined period of time (e.g. 8 microseconds; See page 2 number 2 and Figure 2). (For example: Pages 1-3 and 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Youm US 2004/0090807.
	Regarding Claims 5 and 13, Yu teaches (Figures 1-2) the control circuit (controlling the power switches) is 25further configured to disable the power converter and activate the bypass switch (Bypass mode).  
	Yu does not teach if the output voltage is greater than a defined bypass control voltage and less than a hysteretic control voltage for regulating the output voltage.  
	Youm teaches (Figures 1-3) if the output voltage (Vpn) is greater (Fig. 3b right side) than a defined bypass control voltage (V1) and less than a hysteretic control voltage for regulating the output voltage (Vh1 and Vh2).  (For example: Par. 35-36 and 39-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include if the output voltage is greater than a defined bypass control voltage and less than a hysteretic control voltage for regulating the output voltage, as taught by Youm, to improve energy efficiency in the system. 
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chang US20200212802.
	Regarding Claims 6 and 14, Yu teaches (Figures 1-2) the control circuit is 30further configured to enable the power converter and deactivate the bypass switch (boost mode).
	Yu does not teach if the output voltage is lesser than a minimum threshold voltage for regulating the output voltage.  
	Chang  teaches (Figure 6) if the output voltage (Voltage at graph) is lesser than a minimum threshold voltage (Vmin) for regulating the output voltage.  (For example: Par. 15-18)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include if the output voltage is lesser than a minimum threshold voltage for regulating the output voltage, as taught by Chang, to provide a stable output voltage to the load. 
Claim(s) 7-8  and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Galbis et al. US 8917067.
	Regarding Claims 7-8 and 15-16, Yu teaches (Figures 1-2) a system.
	Yu does not teach wherein the control circuit comprises controlling the operation of the power converter and the bypass switch with at least one latch; wherein at least one latch is an analog latch.
	Galbis teaches (Figure 18) wherein the control circuit (1501-1502 and 1504) comprises controlling the operation of the power converter and the bypass switch with at least one latch (1522-1524 and 1514); wherein at least one latch is an analog latch.  (For example: Col. 11)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include wherein the control circuit comprises controlling the operation of the power converter and the bypass switch with at least one latch; wherein at least one latch is an analog latch, as taught by Galbis, to be able to operate high frequency switched-mode DC-DC converters at a fixed switching frequency, even at high ratios of output voltage to input voltage. 

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “The Examiner asserts that such feature is taught by the reference to “8 microseconds” on Page 2, Section 2 of Yu. However, Applicant submits that such reference in Yu does not teach “disabling the power converter and activating the bypass switch if the output voltage is less than the input voltage for” such 8 microseconds. To the contrary, the relevant portion of Yu states “the bypass mode is triggered when Vout is 2% larger than Vout Boost and also the switching cycle does not happen during the previous 8 us.” There is nothing in Yu that dictates that if the “switching cycle does not happen during the previous 8 us” then the output voltage Vout of Yu’s power converter is necessarily less than the input voltage Vin of Yu’s power converter”. However, Yu clearly shows in Figure 2 the during the end of the boost mode and through the whole operation of the bypass mode the input voltage is greater than the output voltage. Yu number 2 clearly mentions that “the bypass mode is triggered when VOUT is 2% larger than VOUT_BOOST and also the switching cycle does not happen during the previous 8 μs”. This means that before entering the bypass mode the Vin signal is greater than the Vout signal as shown in Figure 2 and that the bypass mode can be activated if no switching cycles happens during the previous 8μs. The claim reads “disable the power converter (because it enters the bypass mode) and activate the bypass switch (switch byp fet, because it enters the bypass mode) if the output voltage is less than the input voltage (shown in Figure 2 that the Vout is less than Vin) for at least a predetermined period of time (due to the no operation of the boost converter during the previous 8μs (Also see fig. 2 where it shown the transition between the boost and bypass modes)”. Therefore, the claim limitations are met by the prior art.
	Applicant argued that “In fact, in accordance with the traditional operation of inductor-based power converters as is known in the art, a switching cycle of a power converter is typically independent of an input voltage to the power converter”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a switching cycle of a power converter is typically independent of an input voltage to the power converter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838